DETAILED ACTION

Response to Amendment

The present application is being examined under the pre-AIA  first to invent provisions.  
2.	Applicant’s amendments and remarks filed on 01/04/2021 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 10-18, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. In particular, claim 10, as amended, now requires a ‘reaction zone’ construed as a structural component. However, the original disclosure supports the ‘reaction zone’ as a functional feature [in particular, as a flow regime that involves gases with entrained particles, maintained within the ‘straight portion’ 108 of the fluidized bed type reactor. Additionally, claim 10, as amended, broadly recites a ‘cooling system’. However, the original specification does not support any cooling system known, but specifically describes the system as comprised of a cooling loop which includes a recycle gas line and a circulating gas cooler. Therefore, the instant claims are not commensurate in scope with the original disclosure. 
6.	 Claims 10-18, as amended, remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With respect to the amended claim 10, it is unclear from the claim language what structural features must define the’ reaction zone’. Also, the claim does not set forth any structural inter-relationships between the’ reaction zone’, the ‘cooling system’ and other structural components as recited. It is further unclear how the ‘processor’ can function as intended without being connected to a pump configured for providing fluid circulation in the cooling system and without being programmed accordingly. Moreover, it is not clear from the claim language how the instructions stored in the ‘storage system’ must be inter-related to the ‘stickness model’ as recited. It is further noted that the claim, as amended, does not positively include the ‘storage system’ [configured to store  the information /model as recited] to be part of the claimed invention. 

Claim Rejections - 35 USC § 102
	
7.	Claims 10-18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Thomas et al., [US 20090234081]. 
	Regarding claims 10-18, Thomas discloses a system for controlling a reactor, comprising, as illustrated in Figure 1, a polymerization reactor comprising reaction zone 14; cooling system 30; gas chromatograph 40; temperature measurement system 16; and control system 50 that includes a computer processor programmed to execute software instructions stored in a memory/ storage system that can contain a model for optimizing z ‘stickness’ temperature in the manner recited [see paragraph(s) [0095],[0246], [0049]], to provide for automatic, closed loop control over the reaction zone. It is further emphasized that since the storage system is not positively recited in the amended claim 10 as part of the claimed invention, this feature [including all associated details, such as the model stored] is not accorded patentable weight when evaluated for patentability.  
Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they are not persuasive, or moot in view of new grounds of rejection.   
	Applicant argues that Thomas, allegedly, ‘does not teach a storage system that includes a stickiness model that defines a resin sticking temperature as recited’, where the storage system storing the stickiness model that is ‘used, as recited in Applicant’s claim 10, to compare the location in the two dimensional space to a non-sticking regime defined as the space between an upper temperature limit (UTL) curve and a lower temperature limit (LTL) curve’. 
	Examiner strongly disagrees and notes that, first, the processor of Thomas is disclosed [see the discussion above] as being programmed to execute a software stored in the memory [‘storage system’] that can store the model as recited.  Second, these arguments pertain to the context of intended use that does not by itself distinguish a claimed invention over prior art. Third, the amended claim 10 no longer requires the storage system as part of the claimed invention, and, therefore, this feature [including all associated details] is not accorded patentable weight when evaluated for patentability.   It is further emphasized that Thomas does teach all positively included structural features of the instant claims as recited, and, thus, meets the claims. 

Conclusion

9.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798